Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Claims 15-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/21/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (US Patent Publication 2016/0220301).
Regarding claim 1, the limitation “an electrode shaft configured to deliver energy to a treatment site and including an electrode shaft lumen configured to deliver fluid to the treatment site” is taught by Figures 2 and 3, with the electrode shaft being element 2, electrode shaft lumen is element 2a, and element 5, which is configured to “dispensing a liquid from the distal end of the sheath 2 via an inner hole 2a of the sheath 2." The limitation “and an insulation tip coupled to a distal tip of the electrode shaft, wherein the insulation tip includes an insulation tip lumen fluidly connected to the electrode shaft lumen and configured to deliver fluid to the treatment site, wherein the insulation tip covers an entirety of the distal tip of the electrode shaft” is taught by figures 2 and 3 as well, with insulation tip (6) and insulation tip lumen (9). Paragraphs 0034-0035, and 0046-0054 further describes the positioning of the insulation tip lumen and use of the device for treatment. See attached figure 3 below for further detail. 

    PNG
    media_image1.png
    614
    877
    media_image1.png
    Greyscale

Figure 3, Yamamoto (US Patent Publication 2016/0220301)
Regarding claims 2-6, the limitations of claim 1 are taught as described above. The limitations described in these claims are shown in Figure 3, as included above. 
Regarding claim 13, the limitations of claim 1 are taught as described above. Yamamoto teaches the limitation described in claim 13 in Figure 3, as shown above. 
Regarding claim 15, there is no new material or matter presented in this claim that has not been described in the preceding claims by Yamamoto. Note that the “conductive element” described is embodied by the electrode member, element 3. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yakamoto (US Patent Publication 2016/0220301) in view of McClurken (US Patent Publication 2005/0090816). 
Regarding claims 7-12, the limitations of claim 1 are taught as described above. Yakamoto does not explicitly teach the use of brazing, solder, coupling, or grooves. However, McClurken does teach the use of solder to connect the electrode shaft (in this case, a sleeve) to an insulation tip (included in element 53) in figure 11, but further stated in paragraph [0218], which recites “Also as shown, sleeve 82 is connected, preferably via welding with silver solder, to the distal end 53 of shaft 17.” Using brazing, solder, coupling, and grooves are known in the art for connecting electrical and nonelectrical components and does not provide new or novel material. The Examiner takes Official notice that one of ordinary skill in the art before the effective filing date of the claimed invention would have used any of the means of connection presented in claims 7-12 and in McClurken to connect the insulation tip to the electrode shaft. McClurken, Yakamoto, and the claimed invention are all considered analogous pieces of art given that they are in the field of fluid-assisted medical devices. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yakamoto (US Patent Publication 2016/0220301) in view of Eggers (US Patent Publication 2003/0225401).
Regarding claim 14, the limitations of claim 1 are taught as described above. Yakamoto does not speak on the materials used to form the electrode shaft and insulation tip. However, Eggers does, and teaches the limitation “wherein the electrode shaft is formed of stainless steel, and wherein the insulation tip is formed of a ceramic or polymer material” in paragraph [0071], stating “Tip 190 functions to provide an arc-resistant or arc isolating tip portion preventing its thermal breakdown. Rearwardly of ceramic tip 190 are polymeric tip components 192 and 194 which are coupled to delivery cannula 22.", and further in paragraph [0100], stating "Disposed outwardly from the edge 480 of the cannula is a length, L.sub.exp of exposed stainless steel extending to the tip 482 of the needle", where the length of the cannula is the electrode shaft. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a ceramic tip and stainless steel, as taught in Eggers, in Yamamoto. As stated in Eggers, the ceramic tip prevents thermal breakdown of the tip throughout its use and the use of stainless steel for construction of shafts is known in the art. Eggers, Yamamoto, and the claimed invention are considered analogous pieces of art because they are in the same field of electrosurgical catheters.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Bock whose telephone number is (571)272-8856. The examiner can normally be reached M-F 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABIGAIL BOCK/Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794